EXHIBIT 10.30

 

PEPSICO

 

DIRECTOR

 

DEFERRAL PROGRAM

 

Plan Document for the 409A Program,

Effective as of January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I – INTRODUCTION    1 ARTICLE II – DEFINITIONS    2    

2.01

  

ACCOUNT:

   2    

2.02

  

ACT:

   2    

2.03

  

BENEFICIARY:

   2    

2.04

  

BOARD YEAR:

   3    

2.05

  

CODE:

   3    

2.06

  

COMPANY:

   3    

2.07

  

DEFERRAL SUBACCOUNT:

   3    

2.08

  

DIRECTOR:

   3    

2.09

  

DIRECTOR COMPENSATION:

   3    

2.10

  

DISABILITY:

   4    

2.11

  

DISTRIBUTION VALUATION DATE:

   4    

2.12

  

ELECTION FORM:

   4    

2.13

  

ELIGIBLE DIRECTOR:

   4    

2.14

  

ERISA:

   5    

2.15

  

FAIR MARKET VALUE:

   5    

2.16

  

409A PROGRAM:

   5    

2.17

  

KEY EMPLOYEE:

   5    

2.18

  

PARTICIPANT:

   6    

2.19

  

PEPSICO ORGANIZATION:

   6    

2.20

  

PLAN:

   7    

2.21

  

PLAN ADMINISTRATOR:

   7    

2.22

  

PLAN YEAR:

   7    

2.23

  

PRE-409A PROGRAM:

   7    

2.24

  

RECORDKEEPER:

   7    

2.25

  

RETIREMENT:

   7    

2.26

  

SECOND LOOK ELECTION:

   8    

2.27

  

SECTION 409A:

   8    

2.28

  

SEPARATION FROM SERVICE:

   8    

2.29

  

SPECIFIC PAYMENT DATE:

   8    

2.30

  

UNFORESEEABLE EMERGENCY:

   8    

2.31

  

VALUATION DATE:

   9 ARTICLE III – ELIGIBILITY AND PARTICIPATION    10    

3.01

  

ELIGIBILITY TO PARTICIPATE:

   10    

3.02

  

TERMINATION OF ELIGIBILITY TO DEFER:

   10    

3.03

  

TERMINATION OF PARTICIPATION:

   10 ARTICLE IV – DEFERRAL OF COMPENSATION    11    

4.01

  

DEFERRAL ELECTION:

   11    

4.02

  

TIME AND MANNER OF DEFERRAL ELECTION:

   11

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

   

4.03

  

PERIOD OF DEFERRAL; FORM OF PAYMENT:

   12    

4.04

  

SECOND LOOK ELECTION:

   12

ARTICLE V – INTERESTS OF PARTICIPANTS

   15    

5.01

  

ACCOUNTING FOR PARTICIPANTS’ INTERESTS:

   15    

5.02

  

PHANTOM INVESTMENT OF ACCOUNT:

   15    

5.03

  

VESTING OF A PARTICIPANT’S ACCOUNT:

   16

ARTICLE VI – DISTRIBUTIONS

   17    

6.01

  

GENERAL:

   17    

6.02

  

DISTRIBUTIONS BASED ON A SPECIFIC PAYMENT DATE:

   18    

6.03

  

DISTRIBUTIONS ON ACCOUNT OF A SEPARATION FROM SERVICE:

   19    

6.04

  

DISTRIBUTIONS ON ACCOUNT OF DEATH:

   19    

6.05

  

DISTRIBUTIONS ON ACCOUNT OF RETIREMENT:

   20    

6.06

  

DISTRIBUTIONS ON ACCOUNT OF DISABILITY:

   21    

6.07

  

DISTRIBUTIONS ON ACCOUNT OF UNFORESEEABLE EMERGENCY:

   21    

6.08

  

VALUATION:

   22    

6.09

  

IMPACT OF SECTION 16 OF THE ACT ON DISTRIBUTIONS:

   22

ARTICLE VII – PLAN ADMINISTRATION

   23    

7.01

  

PLAN ADMINISTRATOR:

   23    

7.02

  

ACTION:

   23    

7.03

  

POWERS OF THE PLAN ADMINISTRATOR:

   23    

7.04

  

COMPENSATION, INDEMNITY AND LIABILITY:

   24    

7.05

  

TAXES:

   25    

7.06

  

SECTION 16 COMPLIANCE:

   25    

7.07

  

CONFORMANCE WITH SECTION 409A:

   25

ARTICLE VIII – CLAIMS PROCEDURE

   27    

8.01

  

CLAIMS FOR BENEFITS:

   27    

8.02

  

APPEALS OF DENIED CLAIMS:

   27    

8.03

  

SPECIAL CLAIMS PROCEDURES FOR DISABILITY DETERMINATIONS:

   27

ARTICLE IX – AMENDMENT AND TERMINATION

   28    

9.01

  

AMENDMENT OF PLAN:

   28    

9.02

  

TERMINATION OF PLAN:

   28

ARTICLE X – MISCELLANEOUS

   30    

10.01

  

LIMITATION ON PARTICIPANT’S RIGHTS:

   30    

10.02

  

UNFUNDED OBLIGATION OF THE COMPANY:

   30    

10.03

  

OTHER PLANS:

   30    

10.04

  

RECEIPT OR RELEASE:

   30    

10.05

  

GOVERNING LAW:

   30    

10.06

  

GENDER, TENSE AND EXAMPLES:

   31    

10.07

  

SUCCESSORS AND ASSIGNS; NONALIENATION OF BENEFITS:

   31    

10.08

  

FACILITY OF PAYMENT:

   31

ARTICLE XI – AUTHENTICATION

   32

 

-ii-



--------------------------------------------------------------------------------

ARTICLE I – INTRODUCTION

 

PepsiCo, Inc. (the “Company”) established the PepsiCo Director Deferral Program
(the “Plan”) to permit Eligible Directors to defer certain compensation paid to
them as Directors.

 

This document is effective as of January 1, 2005 (the “Effective Date”). It sets
forth the terms of the Plan that are applicable to deferrals that are subject to
Section 409A, i.e., deferred amounts that are earned or vested beginning from
and after the 2004-2005 Board Year (the “409A Program”). Other deferrals under
the Plan shall be governed by a separate set of documents that set forth the
pre-Section 409A terms of the Plan (the “Pre-409A Program”). Together, this
document and the documents for the Pre-409A Program describe the terms of a
single plan. However, amounts subject to the terms of this 409A Program and
amounts subject to the terms of the Pre-409A Program shall be tracked separately
at all times. The preservation of the terms of the Pre-409A Program, without
material modification, and the separation between the 409A Program amounts and
the Pre-409A Program amounts are intended to be sufficient to permit the
pre-409A Program to remain exempt from Section 409A.

 

With respect to deferrals covered by this document, this document specifies the
group of Directors of the Company that are eligible to make deferrals, the
procedures for electing to defer compensation and the Plan’s provisions for
maintaining and paying out amounts that have been deferred.

 

The Plan is unfunded and unsecured. Amounts deferred by a Director are a
liability and an obligation of the Company, and Directors have the rights of a
general creditor.

 

1



--------------------------------------------------------------------------------

ARTICLE II – DEFINITIONS

 

When used in this Plan, the following underlined terms shall have the meanings
set forth below unless a different meaning is plainly required by the context:

 

2.01 Account:

 

The account maintained for a Participant on the books of the Company to
determine, from time to time, the Participant’s interest under this Plan. The
balance in such Account shall be determined by the Plan Administrator. Each
Participant’s Account shall consist of at least one Deferral Subaccount for each
separate deferral under Section 4.01. The Recordkeeper may also establish such
additional Deferral Subaccounts as it deems necessary for the proper
administration of the Plan. The Recordkeeper may also combine Deferral
Subaccounts to the extent it deems separate accounts are not needed for sound
recordkeeping. Where appropriate, a reference to a Participant’s Account shall
include a reference to each applicable Deferral Subaccount that has been
established thereunder.

 

2.02 Act:

 

The Securities Exchange Act of 1934, as amended.

 

2.03 Beneficiary:

 

The person or persons (including a trust or trusts) properly designated by a
Participant, as determined by the Plan Administrator, to receive the amounts in
one or more of the Participant’s Deferral Subaccounts in the event of the
Participant’s death, provided such person or persons are living (or in
existence, in the case of a trust) at the Participant’s death. To be effective,
any Beneficiary designation must be in writing, signed by the Participant, and
must meet such other standards (including any requirement for spousal consent)
as the Plan Administrator shall require from time to time. The Beneficiary
designation must also be filed with the Plan Administrator (or Recordkeeper, if
designated by the Plan Administrator for this purpose) prior to the
Participant’s death. An incomplete Beneficiary designation, as determined by the
Plan Administrator (or Recordkeeper, if designated by the Plan Administrator for
this purpose), shall be void and of no effect. If some but not all of the
persons designated by a Participant to receive his or her Account at death
predecease the Participant, the Participant’s surviving Beneficiaries shall be
entitled to the portion of the Participant’s Account intended for such
pre-deceased persons in proportion to the surviving Beneficiaries’ respective
shares. If no designation is in effect at the time of a Participant’s death (as
determined by the Plan Administrator) or if all persons designated as
Beneficiaries have predeceased the Participant, then the Participant’s
Beneficiary shall be his or her estate. A Beneficiary designation of an
individual by name remains in effect regardless of any change in the designated
individual’s relationship to the Participant. Any Beneficiary designation
submitted to the Plan Administrator (or Recordkeeper, if designated by the Plan
Administrator for this purpose) that only specifies a Beneficiary by
relationship

 

2



--------------------------------------------------------------------------------

shall not be considered an effective Beneficiary designation and shall be void
and of no effect. An individual who is otherwise a Beneficiary with respect to a
Participant’s Account ceases to be a Beneficiary when all payments have been
made from the Account.

 

2.04 Board Year:

 

The 12-month period of time for which Directors are elected to the Board of
Directors of the Company.

 

2.05 Code:

 

The Internal Revenue Code of 1986, as amended from time to time.

 

2.06 Company:

 

PepsiCo, Inc., a corporation organized and existing under the laws of the State
of North Carolina, or its successor or successors.

 

2.07 Deferral Subaccount:

 

A subaccount of a Participant’s Account maintained to reflect his or her
interest in the Plan attributable to each deferral (or separately tracked
portion of a deferral) of Director Compensation, and earnings or losses credited
to such subaccount in accordance with Section 5.01(b).

 

2.08 Director:

 

Any person who is a member of the Board of Directors of the Company and who is
not currently an employee of the PepsiCo Organization.

 

2.09 Director Compensation:

 

Direct monetary remuneration to the extent paid in cash in U.S. dollars to the
Eligible Director by the Company. Director Compensation shall not include the
amount of any reimbursement by the Company for expenses incurred by the Eligible
Director in the discharge of his or her duties as a member of the Board of
Directors. Subject to the next sentence, the Director Compensation shall be
limited to the amount due an Eligible Director for the discharge of his or her
duties as a member of the Board of Directors of the Company, and shall be
reduced for any applicable tax levies, garnishments and other legally required
deductions. Notwithstanding the preceding sentence, an Eligible Director’s
Director Compensation may be reduced by an item described in the preceding
sentence only to the extent such reduction does not violate Section 409A.

 

3



--------------------------------------------------------------------------------

2.10 Disability:

 

A Participant shall be considered to suffer from a Disability, if, in the
judgment of the Recordkeeper (based on the provisions of Section 409A and any
guidelines established by the Plan Administrator for this purpose), the
Participant –

 

(a) Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 

(b) By reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, is receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan of the
Company.

 

Solely for those Participants who are otherwise eligible for Social Security, a
Participant who has received a Social Security disability award will be deemed
to satisfy the requirements of Subsection (a), and a Participant who has not
received a Social Security disability award will be deemed to not meet the
requirements of Subsection (a).

 

2.11 Distribution Valuation Date:

 

Each date as specified by the Plan Administrator from time to time as of which
Participant Accounts are valued for purposes of a distribution from a
Participant’s Account. The current Distribution Valuation Dates are
January 1, April 1, July 1 and October 1. Any current Distribution Valuation
Date may be changed by the Plan Administrator, provided that such change does
not result in a change in when deferrals are paid out that is impermissible
under Section 409A. Values are determined as of the close of a Distribution
Valuation Date or, if such date is not a business day, as of the close of the
following business day.

 

2.12 Election Form:

 

The form prescribed by the Plan Administrator on which a Participant specifies
the amount of his or her Director Compensation to be deferred and the timing and
form of his or her deferral payout, pursuant to the provisions of Article IV. An
Election Form need not exist in a paper format, and it is expressly contemplated
that the Plan Administrator may make available for use such technologies,
including voice response systems and electronic forms, as it deems appropriate
from time to time.

 

2.13 Eligible Director:

 

The term, Eligible Director, shall have the meaning given to it in
Section 3.01(b).

 

4



--------------------------------------------------------------------------------

2.14 ERISA:

 

Public Law 93-406, the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.15 Fair Market Value:

 

For purposes of converting a Participant’s deferrals to phantom PepsiCo Common
Stock as of any date, the Fair Market Value of such stock is the closing price
on such date (or if such date is not a trading date, the date immediately
following such date that is a trading date) for PepsiCo Common Stock as reported
on the composite tape for securities listed on the New York Stock Exchange,
Inc., rounded to four decimal places. For purposes of determining the value of a
Plan distribution, the Fair Market Value of phantom PepsiCo Common Stock is
determined as the closing price on the applicable Distribution Valuation Date
for PepsiCo Common Stock as reported on the composite tape for securities listed
on the New York Stock Exchange, Inc., rounded to four decimal places.

 

2.16 409A Program:

 

The program described in this document. The term “409A Program” is used to
identify the portion of the Plan that is subject to Section 409A.

 

2.17 Key Employee:

 

The individuals identified in accordance with the principles set forth in
Subsection (a), as modified by the following provisions of this Section.

 

(a) General. Any Eligible Director or former Eligible Director who at any time
during the applicable year is –

 

(1) An officer of the Company having annual compensation greater than $130,000
(as adjusted under Code Section 416(i)(1));

 

(2) A 5-percent owner of the Company; or

 

(3) A 1-percent owner of the Company having annual compensation of more than
$150,000.

 

For purposes of (1) above, no more than 50 employees identified in the order of
their annual compensation (or, if lesser, the greater of 3 employees or 10
percent of the employees) shall be treated as officers. For purposes of this
Section, annual compensation means compensation as defined in Code
Section 415(c)(3). The Plan Administrator shall determine who is a Key Employee
in accordance with Code Section 416(i) and the applicable regulations and other
guidance of general applicability issued thereunder or in connection therewith
(including the provisions of Code Section 416(i)(3) that treat self employed
individuals as

 

5



--------------------------------------------------------------------------------

employees for purposes of this definition); provided, that Code
Section 416(i)(5) shall not apply in making such determination, and provided
further that the applicable year shall be determined in accordance with
Section 409A and that any modification of the foregoing definition that applies
under Section 409A shall be taken into account.

 

(b) Operating Rules for 2005 and Later. To ensure that the Company does not fail
to identify any Key Employees based on the provisions of Subsection (a) above,
in the case of Separation from Service distributions from and after January 1,
2005, the Company shall determine Key Employees under Subsections (a)(1),
(2) and (3) above based on the following determination periods:

 

(1) If, in connection with a Separation from Service, the determination of a Key
Employee is being made in the first calendar quarter of a Plan Year, the
determination shall be made using data for the Plan Year that is two years prior
to the current Plan Year (e.g., for a determination made in the first quarter of
the 2005 Plan Year, data for the 2003 Plan Year shall be used); and

 

(2) If, in connection with a Separation from Service, the determination of a Key
Employee is being made in the second, third or fourth calendar quarter of a Plan
Year, the determination shall be made using data for the prior Plan Year (e.g.,
for a determination made in the second quarter of the 2005 Plan Year, data for
the 2004 Plan Year shall be used).

 

In addition, a Participant shall be considered an officer for purposes of
Subsection (a)(1), a 5-percent owner for purposes of Subsection (a)(2) or a
1-percent owner for purposes of Subsection (a)(3) with respect to a Separation
from Service distribution, if the Participant was an officer, a 5-percent owner
or a 1-percent owner at some point during the Plan Year that applies, in
accordance with Paragraphs (1) and (2) above.

 

2.18 Participant:

 

Any Director who is qualified to participate in this Plan in accordance with
Section 3.01 and who has an Account. An active Participant is one who is
currently deferring under Section 4.01.

 

2.19 PepsiCo Organization:

 

The controlled group of organizations of which the Company is a part, as defined
by Code section 414(b) and (c) and the regulations issued thereunder. An entity
shall be considered a member of the PepsiCo Organization only during the period
it is one of the group of organizations described in the preceding sentence.

 

6



--------------------------------------------------------------------------------

2.20 Plan:

 

The PepsiCo Director Deferral Program, the plan set forth herein and in the
Pre-409A Program documents, as it may be amended and restated from time to time
(subject to the limitations on amendment that are applicable hereunder and under
the Pre-409A Program).

 

2.21 Plan Administrator:

 

The Board of Directors of the Company or its delegate or delegates, which shall
have the authority to administer the Plan as provided in Article VII. As of the
Effective Date, the Company’s Senior Vice President, Compensation and Benefits
is delegated the responsibility for the operational administration of the Plan.
In turn, the Senior Vice President, Compensation and Benefits has the authority
to re-delegate operational responsibilities to other persons or parties. As of
the Effective Date, the Senior Vice President, Compensation and Benefits has
re-delegated certain operational responsibilities to the Recordkeeper. However,
references in this document to the Plan Administrator shall be understood as
referring to the Board of Directors, the Senior Vice President, Compensation and
Benefits and those delegated by the Senior Vice President, Compensation and
Benefits other than the Recordkeeper. All delegations made under the authority
granted by this Section are subject to Section 7.06.

 

2.22 Plan Year:

 

The 12-consecutive month period beginning on January 1 and ending on
December 31.

 

2.23 Pre-409A Program:

 

The portion of the Plan that governs deferrals that are not subject to
Section 409A. The terms of the Pre-409A Program are set forth in a separate set
of documents.

 

2.24 Recordkeeper:

 

For any designated period of time, the party (which may include the Company’s
Compensation Department) that is delegated the responsibility, pursuant to the
authority granted in the definition of Plan Administrator, to maintain the
records of Participant Accounts, process Participant transactions and perform
other duties in accordance with any procedures and rules established by the Plan
Administrator.

 

2.25 Retirement:

 

Separation from Service after attaining eligibility for retirement. A
Participant attains eligibility for retirement when he or she attains age 55
while serving as a director on the Board of Directors of the Company.

 

7



--------------------------------------------------------------------------------

2.26 Second Look Election:

 

The term, Second Look Election, shall have the meaning given to it in
Section 4.04.

 

2.27 Section 409A:

 

Section 409A of the Code and the applicable regulations and other guidance of
general applicability that is issued thereunder.

 

2.28 Separation from Service:

 

A Participant’s separation from service with the PepsiCo Organization, within
the meaning of Section 409A(a)(2)(A)(i). The term may also be used as a verb
(i.e., “Separates from Service”) with no change in meaning.

 

2.29 Specific Payment Date:

 

A specific date selected by an Eligible Director that triggers a lump sum
payment of a deferral or the start of installment payments for a deferral, as
specified in Section 4.03 or 4.04. The Specific Payment Dates that are available
to be selected by Eligible Directors shall be determined by the Plan
Administrator. With respect to any deferral, the currently available Specific
Payment Date(s) shall be the date or dates reflected on the Election Form or the
Second Look Election form that is made available by the Plan Administrator for
the deferral. In the event that an Election Form or Second Look Election form
only provides for selecting a month and a year as the Specific Payment Date, the
first day of the month that is selected shall be the Specific Payment Date. As
of the Effective Date, the Specific Payment Date is January 1 of the year
specified by the Eligible Director.

 

2.30 Unforeseeable Emergency:

 

A severe financial hardship to the Participant resulting from –

 

(a) An illness or accident of the Participant, the Participant’s spouse or a
dependent (as defined in Code Section 152(a)) of the Participant;

 

(b) Loss of the Participant’s property due to casualty; or

 

(c) Any other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

 

The Recordkeeper shall determine the occurrence of an Unforeseeable Emergency in
accordance with Section 409A(a)(2)(B)(ii) and any guidelines that may be
established by the Plan Administrator.

 

8



--------------------------------------------------------------------------------

2.31 Valuation Date:

 

Each business day, as determined by the Recordkeeper, as of which Participant
Accounts are valued in accordance with Plan procedures that are currently in
effect. In accordance with procedures that may be adopted by the Plan
Administrator, any current Valuation Date may be changed.

 

9



--------------------------------------------------------------------------------

ARTICLE III – ELIGIBILITY AND PARTICIPATION

 

3.01 Eligibility to Participate:

 

(a) An individual shall be eligible to defer compensation under the Plan during
the period that he or she is a Director hereunder.

 

(b) During the period an individual satisfies the eligibility requirements of
this Section, he or she shall be referred to as an Eligible Director.

 

(c) Each Eligible Director becomes an active Participant on the date an amount
is first withheld from his or her compensation pursuant to an Election Form
submitted by the Director to the Plan Administrator under Section 4.01.

 

3.02 Termination of Eligibility to Defer:

 

An individual’s eligibility to participate actively by making deferrals under
Section 4.01 shall cease as soon as administratively practicable following the
date he or she ceases to be a Director.

 

3.03 Termination of Participation:

 

An individual, who has been an active Participant under the Plan, ceases to be a
Participant on the date his or her Account is fully paid out.

 

10



--------------------------------------------------------------------------------

ARTICLE IV – DEFERRAL OF COMPENSATION

 

4.01 Deferral Election:

 

(a) Each Eligible Director may make an election to defer under the Plan in 10%
increments up to 100% of his or her Director Compensation in the manner
described in Section 4.02. Such election to defer shall apply to Director
Compensation that is earned for services performed in the Board Year. A newly
Eligible Director may only defer the portion of his or her eligible Director
Compensation for a Board Year that is earned for services performed after the
date of his or her election. For this purpose, if a valid Election Form is
received prior to becoming a Director and the Election Form is effective as of
becoming a Director under Section 4.02(a), then the Director shall be deemed to
receive all of his or her Director Compensation for the year after the date of
the election. Any Director Compensation deferred by an Eligible Director for a
Board Year will be deducted for each payment period during the Board Year for
which he or she has Director Compensation and is an Eligible Director.

 

(b) To be effective, an Eligible Director’s Election Form must set forth the
percentage of Director Compensation, the deferral period under Section 4.03, and
any other information that may be requested by the Plan Administrator from time
to time. In addition, the Election Form must meet the requirements of
Section 4.02.

 

4.02 Time and Manner of Deferral Election:

 

(a) Deferral Election Deadlines. Ordinarily an Eligible Director must make a
deferral election for a Board Year with respect to Director Compensation no
later than December 31 of the calendar year prior to the beginning of the Board
Year in which the Director Compensation would otherwise be paid (although the
Plan Administrator may adopt policies that encourage earlier submission of
election forms). If December 31 of such year is not a business day, then the
deadline for deferral elections will be the first business day preceding
December 31 of such year. In addition, an individual, who has been nominated for
Director status, must submit an Election Form prior to becoming an Eligible
Director or otherwise prior to rendering services as an Eligible Director, and
such Election Form will be effective immediately upon commencement of the
individual’s status as an Eligible Director or otherwise upon commencement of
his or her services as an Eligible Director.

 

(b) General Provisions. A separate deferral election under subsection (a) above
must be made by an Eligible Director for each Board Year’s compensation that is
eligible for deferral. If a properly completed and executed Election Form is not
actually received by the Recordkeeper (or, if authorized, the Plan
Administrator) by the prescribed time in subsection (a) above, the Eligible
Director will be deemed to have elected not to defer any Director Compensation
for the applicable Board Year. An election is irrevocable once received and
determined by the Plan Administrator to be properly completed. Increases or
decreases in the amount or percentage a Participant elects to defer shall not be
permitted after the beginning of the calendar year during which the applicable
Board Year begins.

 

11



--------------------------------------------------------------------------------

(c) Beneficiaries. A Participant may designate on the Election Form (or in some
other manner authorized by the Plan Administrator) one or more Beneficiaries to
receive payment, in the event of his or her death, of the amounts credited to
his or her Account. If more than one Beneficiary is specified and the
Participant fails to indicate the respective percentage applicable to two or
more Beneficiaries, then each Beneficiary for whom a percentage is not
designated will be entitled to an equal share of the portion of the Account (if
any) for which percentages have not been designated. At any time, a Participant
may change a Beneficiary designation for his or her Account in a writing that is
signed by the Participant and filed with the Plan Administrator (or
Recordkeeper, if authorized by the Plan Administrator for this purpose) prior to
the Participant’s death, and that meets such other standards as the Plan
Administrator shall require from time to time.

 

4.03 Period of Deferral; Form of Payment:

 

(a) Period of Deferral. An Eligible Director making a deferral election shall
specify a deferral period on his or her Election Form by designating either a
Specific Payment Date or the date he or she incurs a Separation from Service.
Notwithstanding an Eligible Director’s actual election of a Specific Payment
Date, an Eligible Director shall be deemed to have elected a period of deferral
of not less than the first day of the Plan Year after the end of the Plan Year
during which the Director Compensation would have been paid absent the deferral.
If the period of deferral elected by an Eligible Director is less than the
minimum, the Eligible Director shall be deemed to have selected a Specific
Payment Date equal to the minimum period of deferral as provided in the
preceding sentence.

 

(b) Form of Payment. The default form of payment for all initial deferral
elections under the Plan is a single lump sum that shall be paid at the time
applicable under Article VI. A Participant may only change the default payment
from a lump sum to installments by means of a Second Look Election that meets
all of the requirements of Section 4.04.

 

4.04 Second Look Election:

 

(a) General. Subject to Subsection (b) below, a Participant who has made a valid
initial deferral in accordance with the foregoing provisions of this Article may
subsequently make another one-time election regarding the time and/or form of
payment of his or her deferral. This opportunity to modify the Participant’s
initial election is referred to as a “Second Look Election.”

 

(b) Requirements for Second Look Elections. A Second Look Election must comply
with all of the following requirements:

 

(1) If a Participant’s initial election specified payment based on a Specific
Payment Date, the Participant may only make a Second Look Election if the
election is made at least 12 months before the Participant’s original Specific
Payment Date. In addition, in this case the Participant’s Second Look Election
must delay the payment of the Participant’s deferral to a new Specific Payment
Date that is at least 5 years after the original Specific Payment Date.

 

12



--------------------------------------------------------------------------------

(2) If a Participant’s initial election specified payment based on the
Participant’s Separation from Service, the Participant may only make a Second
Look Election if the election is made at least 12 months before the
Participant’s Separation from Service. In addition, in this case the
Participant’s Second Look Election must delay the payment of the Participant’s
deferral to a Specific Payment Date that turns out to be at least 5 years after
the Participant’s Separation from Service. If the Specific Payment Date selected
in a Second Look Election turns out to be less than 5 years after the
Participant’s Separation from Service or the Second Look Election is filed less
than 12 months before the Participant’s Separation from Service, the Second Look
Election is void.

 

(3) A Separation from Service may not be specified as the payout date resulting
from a Second Look Election.

 

(4) A Participant may make only one Second Look Election for each individual
deferral, and each Second Look Election must comply with all of the requirements
of this Section.

 

(5) A Participant who uses a Second Look Election to change the form of the
Participant’s payment from a lump sum to installments shall be subject to the
provisions of Subsection (c) below regarding installment payment elections, and
such installment payments must begin no earlier than 5 years after when the lump
sum payment would have been paid based upon the Participant’s initial election.

 

(6) For purposes of this Section, all of a Participant’s installment payments
related to a specific deferral election shall be treated as a single payment.

 

A Second Look Election will be void and payment will be made based on the
Participant’s original election under Section 4.03 if all of the provisions of
the foregoing Paragraphs of this Subsection are not satisfied in full. However,
if a Participant’s Second Look Election becomes effective in accordance with the
provisions of this Subsection, the Participant’s original election shall be
superseded (including any Specific Payment Date specified therein), and the
original election shall not be taken into account with respect to the deferral
that is subject to the Second Look Election.

 

(c) Installment Payments. A Participant making a Second Look Election may make
an election to change the payment of the deferral subject to the Second Look

 

13



--------------------------------------------------------------------------------

Election from a lump sum payment to installment payments. Participants are
allowed to choose installment payments by designating that payments shall be
paid annually over five years or ten years.

 

(d) Plan Administrator’s Role. Each Participant has the sole responsibility to
elect a Second Look Election by contacting the Recordkeeper (or, if authorized,
the Plan Administrator) and to comply with the requirements of this Section. The
Plan Administrator or the Recordkeeper may provide a notice of a Second Look
Election opportunity to some or all Participants, but the Recordkeeper and Plan
Administrator is under no obligation to provide such notice (or to provide it to
all Participants, in the event a notice is provided only to some Participants).
The Recordkeeper and the Plan Administrator have no discretion to waive or
otherwise modify any requirement for a Second Look Election set forth in this
Section or in Section 409A.

 

14



--------------------------------------------------------------------------------

ARTICLE V – INTERESTS OF PARTICIPANTS

 

5.01 Accounting for Participants’ Interests:

 

(a) Deferral Subaccounts. Each Participant shall have at least one separate
Deferral Subaccount for each separate deferral of Director Compensation made by
the Participant under this Plan. A Participant’s deferral shall be credited to
his or her Account as soon as practicable following the date the compensation
would be paid in the absence of a deferral. A Participant’s Account is a
bookkeeping device to track the value of the Participant’s deferrals and the
Company’s liability therefor. No assets shall be reserved or segregated in
connection with any Account, and no Account shall be insured or otherwise
secured.

 

(b) Account Earnings or Losses. As of each Valuation Date, a Participant’s
Account shall be credited with earnings and gains (and shall be debited for
expenses and losses) determined as if the amounts credited to the Participant’s
Account had actually been invested in accordance with this Article. The Plan
provides only for “phantom investments,” and therefore such earnings, gains,
expenses and losses are hypothetical and not actual. However, they shall be
applied to measure the value of a Participant’s Account and the amount of the
Company’s liability to make deferred payments to or on behalf of the
Participant.

 

5.02 Phantom Investment of Account:

 

(a) General. Each of a Participant’s Deferral Subaccounts shall be invested on a
phantom basis in phantom PepsiCo Common Stock as provided in Subsection
(b) below.

 

(b) Phantom PepsiCo Common Stock. Participant Accounts invested in this phantom
option are adjusted to reflect an investment in PepsiCo Common Stock. An amount
deferred into this option is converted to phantom shares (or units) of PepsiCo
Common Stock of equivalent value by dividing such amount by the Fair Market
Value of a share of PepsiCo Common Stock (or of a unit in the Account) on the
date as of which the amount is treated as invested in this option by the Plan
Administrator. The Plan Administrator shall adopt a fair valuation methodology
for valuing a phantom investment in this option, such that the value shall
reflect the complete value of an investment in PepsiCo Common Stock in
accordance with the following Paragraphs below.

 

(1) The Plan Administrator shall value a phantom investment in PepsiCo Common
Stock pursuant to an accounting methodology which unitizes partial shares as
well as any amounts that would be received by the Account as dividends (if
dividends were paid on phantom shares/units of PepsiCo Common Stock as they are
on actual shares of equivalent value). For the time period this methodology is
chosen, partial shares and the above dividends shall be converted to units and
credited to the Participant’s investment in the phantom PepsiCo Common Stock.

 

15



--------------------------------------------------------------------------------

(2) A Participant’s interest in the phantom PepsiCo Common Stock is valued as of
a Valuation Date by multiplying the number of phantom shares (or units) credited
to his or her Account on such date by the Fair Market Value of a share of
PepsiCo Common Stock (or of a unit in the Account) on such date.

 

(3) If shares of PepsiCo Common Stock change by reason of any stock split, stock
dividend, recapitalization, merger, consolidation, spin-off, combination or
exchange of shares or any other corporate change treated as subject to this
provision by the Plan Administrator, such equitable adjustment shall be made in
the number and kind of phantom shares/units credited to an Account or Deferral
Subaccount as the Plan Administrator may determine to be necessary or
appropriate.

 

(4) In no event will shares of PepsiCo Common Stock actually be purchased or
held under this Plan, and no Participant shall have any rights as a shareholder
of PepsiCo Common Stock on account of an interest in this phantom option.

 

Any valuation or other determination that is required to be made under this
Section by the Plan Administrator may also be made by the Recordkeeper, if the
Recordkeeper has been authorized by the Plan Administrator to make such
valuation or determination.

 

5.03 Vesting of a Participant’s Account:

 

A Participant’s interest in the value of his or her Account shall at all times
be 100% vested, which means that it will not forfeit as a result of his or her
Separation from Service.

 

16



--------------------------------------------------------------------------------

ARTICLE VI – DISTRIBUTIONS

 

6.01 General:

 

A Participant’s Deferral Subaccount(s) that are governed by the terms of this
409A Program shall be distributed as provided in this Article, subject in all
cases to Section 7.03(j) (relating to safeguards against insider trading) and
Section 7.06 (relating to compliance with Section 16 of the Act). All Deferral
Subaccount balances shall be distributed in cash. In no event shall any portion
of a Participant’s Account be distributed earlier or later than is allowed under
Section 409A.

 

The following general rules shall apply for purposes of interpreting the
provisions of this Article VI.

 

(a) Section 6.02 (Distributions Based on a Specific Payment Date) applies when a
Participant has elected to defer until a Specific Payment Date and the Specific
Payment Date is reached before the Participant’s – (i) Separation from Service
(other than for Retirement), (ii) Disability, or (iii) death. However, if such a
Participant Separates from Service (other than for Retirement or death) prior to
the Specific Payment Date (or prior to processing of the first installment
payment due in connection with the Specific Payment Date), Section 6.03 shall
apply. If such a Participant dies prior to the Specific Payment Date,
Section 6.04 shall apply to the extent it would result in an earlier
distribution of all or part of a Participant’s Account. If such a Participant
becomes Disabled prior to the Specific Payment Date, Section 6.06 shall apply to
the extent it would result in an earlier distribution of all or part of a
Participant’s Account.

 

(b) Section 6.03 (Distributions on Account of a Separation from Service) applies
– (i) when a Participant has elected to defer until a Separation from Service
and then the Participant Separates from Service (other than for Retirement or
death), or (ii) when applicable under Subsection (a) above.

 

(c) Section 6.04 (Distributions on Account of Death) applies when the
Participant dies. If a Participant is entitled to receive or is receiving a
distribution under Section 6.02, 6.03 or 6.05 (see below) at the time of his or
her death, Section 6.04 shall take precedence over those sections to the extent
Section 6.04 would result in an earlier distribution of all or part of a
Participant’s Account.

 

(d) Section 6.05 (Distributions on Account of Retirement) applies when a
Participant has elected to defer until a Separation from Service and then the
Participant Separates from Service on account of his or her Retirement.
Subsections (c) and (e) of this Section provide for when Section 6.04 or 6.06
take precedence over Section 6.05.

 

17



--------------------------------------------------------------------------------

(e) Section 6.06 (Distributions on Account of Disability) applies when the
Participant becomes Disabled. If a Participant who becomes Disabled dies,
Section 6.04 shall take precedence over Section 6.06 to the extent it would
result in an earlier distribution of all or part of a Participant’s Account. If
a Participant is entitled to receive or is receiving a distribution under
Section 6.02, 6.03 or 6.05 at the time of his Disability, Section 6.06 shall
take precedence over those sections to the extent Section 6.06 would result in
an earlier distribution of all or part of a Participant’s Account.

 

(f) Section 6.07 (Distributions on Account of Unforeseeable Emergency) applies
when the Participant incurs an Unforeseeable Emergency prior to when a
Participant’s Account is distributed under Sections 6.02 through 6.06. In this
case, the provisions of Section 6.07 shall take precedence over Sections 6.02
through 6.06 to the extent Section 6.07 would result in an earlier distribution
of all or part of the Participant’s Account.

 

6.02 Distributions Based on a Specific Payment Date:

 

This Section shall apply to distributions that are to be made upon the
occurrence of a Specific Payment Date. In the event a Participant’s Specific
Payment Date for a Deferral Subaccount is reached before (i) the Participant’s
Disability, or (ii) the Participant’s Separation from Service (other than for
Retirement) or (iii) the Participant’s death, such Deferral Subaccount shall be
distributed based on the occurrence of such Specific Payment Date in accordance
with the following terms and conditions:

 

(a) If the Participant has not made a valid Second Look Election that includes
installment payments, the Deferral Subaccount shall be valued as of the
Distribution Valuation Date that corresponds to the Participant’s Specific
Payment Date, and the resulting amount shall be paid in a single lump sum as
soon as administratively practicable thereafter.

 

(b) If the Participant has made a valid Second Look Election that includes
installment payments, the first installment payment shall be paid (based upon
the schedule elected in the Participant’s Second Look Election) as soon as
administratively practicable following the Specific Payment Date. Thereafter,
installment payments shall continue in accordance with the schedule elected by
the Participant, except as provided in Sections 6.03, 6.04, 6.06 and 6.07
(relating to distributions on account of a Separation from Service, death,
Disability and Unforeseeable Emergency). The amount of each installment shall be
determined under Section 6.08. Notwithstanding the preceding provisions of this
Subsection, if before the date the first installment distribution is processed
for payment the Participant Separates from Service (other than for Retirement)
or the Participant would be entitled to a distribution in accordance with
Sections 6.04 or 6.06 (relating to a distribution on account of death or
Disability), the Participant’s Deferral Subaccounts that would otherwise be
distributed based on such Specific Payment Date shall instead be distributed in
accordance with Section 6.03, 6.04 or 6.06 (relating to distributions on account
of Separation from Service, death or Disability), whichever applies, but only to
the extent it would result in an earlier distribution of the Participant’s
Subaccounts in the case of Section 6.04 or 6.06.

 

18



--------------------------------------------------------------------------------

6.03 Distributions on Account of a Separation from Service:

 

A Participant’s total Account shall be distributed upon the occurrence of a
Participant’s Separation from Service (other than for Retirement, Disability or
death) in accordance with the terms and conditions of this Section. When used in
this Section, the phrase “Separation from Service” shall only refer to a
Separation from Service that is not for Retirement, Disability or death.

 

(a) Subject to subsections (b) and (c), a Participant’s total Account balance,
shall be distributed in a single lump sum payment as soon as administratively
practicable following the end of the Plan Year in which the Participant’s
Separation from Service occurs.

 

(b) If the Participant incurs a Separation from Service after making a valid
Second Look Election (and before the first payment has been processed in
accordance with such Second Look Election), each Deferral Subaccount to which
the Second Look Election applies shall be distributed in a single lump sum
payment as soon as administratively practicable following the latest of the
following: (1) the first day of the calendar quarter beginning on or after the
fifth anniversary of the payment date selected in the Participant’s original
deferral election under Section 4.03, (2) the first day of the Plan Year
following the Separation from Service, or (3) the date applicable under
Subsection (c). However, if the Plan Administrator determines that Section 409A
would permit a lump sum payment to be made earlier than the date specified in
clause (1) of the preceding sentence, then the preceding sentence shall be
applied by substituting the earliest date permissible under Section 409A for the
date in clause (1). If the Participant’s Separation from Service occurs on or
after the date the first payment is processed, payment will be made in
accordance with the Second Look Election (but subject to acceleration under
Sections 6.04, 6.06 and 6.07 relating to distributions on account of death,
Disability and Unforeseeable Emergency).

 

(c) If the Participant is classified as a Key Employee at the time of the
Participant’s Separation from Service (or at such other time for determining Key
Employee status as may apply under Section 409A), then such Participant’s
Account shall not be paid, as a result of the Participant’s Separation from
Service, earlier than the date that is at least 6 months after the Participant’s
Separation from Service.

 

6.04 Distributions on Account of Death:

 

(a) Upon a Participant’s death, the value of the Participant’s Account under the
Plan shall be distributed in a single lump sum payment as soon as
administratively practicable following the first day of the Plan Year following
the Participant’s death. If the Participant is receiving installment payments at
the time of the Participant’s death, such installment payments shall continue in
accordance with the terms of the Participant’s Second Look Election until the
time that the lump sum payment is due to be paid under the provisions of the
preceding sentence of this Subsection. Immediately prior to the time that such
lump sum

 

19



--------------------------------------------------------------------------------

payment is to be paid all installment payments shall cease and the remaining
balance of the Participant’s Account shall be distributed at such scheduled
payment time in a single lump sum. Amounts paid following a Participant’s death,
whether a lump sum or continued installments shall be paid to the Participant’s
Beneficiary.

 

(b) Prior to the time the value of the Participant’s Account is distributed
under Subsection (a), the Participant’s Beneficiary may apply for a distribution
under Section 6.07 (relating to a distribution on account of an Unforeseeable
Emergency).

 

(c) Any claim to be paid any amounts standing to the credit of a Participant in
connection with the Participant’s death must be received by the Recordkeeper or
the Plan Administrator at least 14 days before any such amount is paid out by
the Recordkeeper. Any claim received thereafter is untimely, and it shall be
unenforceable against the Plan, the Company, the Plan Administrator, the
Recordkeeper or any other party acting for one or more of them.

 

6.05 Distributions on Account of Retirement:

 

If a Participant incurs a Separation from Service on account of his or her
Retirement, the Participant’s Account shall be distributed in accordance with
the terms and conditions of this Section.

 

(a) If the Participant’s Retirement is prior to the Specific Payment Date that
is applicable to a Deferral Subaccount, the Participant’s deferral election
pursuant to Sections 4.03 or 4.04 (i.e., time and form of payment) shall
continue to be given effect, and the Deferral Subaccounts shall be distributed
based upon the provisions of Section 6.02.

 

(b) If the Participant has selected payment of his or her deferral on account of
Separation from Service, distribution of the related Deferral Subaccount shall
commence as soon as administratively practicable after the end of the Plan Year
in which the Separation from Service occurs. Such distribution shall be made in
a single lump sum payment under Section 4.03. However, if the Participant is
classified as a Key Employee at the time of the Participant’s Retirement (or at
such other time for determining Key Employee status as may apply under
Section 409A), then such Participant’s Account shall not be paid, as a result of
the Participant’s Retirement, earlier than as soon as administratively
practicable following the date that is at least 6 months after the Participant’s
Retirement.

 

(c) If the Participant is receiving installment payments for one or more
Deferral Subaccounts in accordance with Section 6.02 at the time of his or her
Retirement, such installment payments shall continue to be paid based upon the
Participant’s Second Look Election (but subject to acceleration under Sections
6.04, 6.06 and 6.07 relating to distributions on account of death, Disability
and Unforeseeable Emergency).

 

20



--------------------------------------------------------------------------------

6.06 Distributions on Account of Disability:

 

If a Participant incurs a Disability, the Participant’s Account shall be
distributed in accordance with the terms and conditions of this Section.

 

(a) Prior to the time that an amount would become distributable under this
Article, if a Participant believes he or she is suffering from a Disability, the
Participant may file a written request with the Recordkeeper for payment of the
entire amount credited to his or her Account in connection with Disability.
After a Participant has filed a written request pursuant to this Section, along
with all supporting material that may be required by the Recordkeeper from time
to time, the Recordkeeper shall determine within 45 days (or such other number
of days as allowed by applicable law if special circumstances warrant additional
time) whether the Participant meets the criteria for a Disability. In addition,
to the extent required under Section 409A, if the Company becomes aware that the
Participant appears to meet the criteria for a Disability, the Company shall
advise the Recordkeeper and the Recordkeeper shall proceed to determine if the
Participant meets the criteria for a Disability under this Plan, even if the
Participant has yet not applied for payment from this Plan. To the extent
practicable, the Participant shall be expected to permit whatever medical
examinations are necessary for the Recordkeeper to make its determination. If
the Recordkeeper determines that the Participant has satisfied the criteria for
a Disability, the Participant’s Account shall be distributed in a single lump
sum payment as soon as administratively practicable following the end of the
Plan Year in which the Disability determination is made.

 

(b) If the Participant is receiving installment payments at the time of the
Participant’s Disability, such installment payments shall continue to be paid in
accordance with the provisions of the Participant’s applicable deferral election
until the time that the lump sum payment is due to be paid under the provisions
of Subsection (a). Immediately prior to the time that such lump sum payment is
scheduled to be paid, all installment payments shall cease and the remaining
balance of the Participant’s Account shall be distributed at the time specified
in Subsection (a) in a single lump sum.

 

6.07 Distributions on Account of Unforeseeable Emergency:

 

Prior to the time that an amount would become distributable under Sections 6.02
through 6.06, a Participant or Beneficiary may file a written request with the
Recordkeeper for accelerated payment of all or a portion of the amount credited
to the Participant’s Account based upon an Unforeseeable Emergency. After an
individual has filed a written request pursuant to this Section, along with all
supporting material that may be required by the Recordkeeper from time to time,
the Recordkeeper shall determine within 60 days (or such other number of days
that is necessary if special circumstances warrant additional time) whether the
individual meets the criteria for an Unforeseeable Emergency. If the
Recordkeeper determines that an Unforeseeable Emergency has occurred, the
Participant or Beneficiary shall receive a distribution from his or her Account
as soon as administratively practicable. However, such distribution shall not
exceed the dollar amount necessary to satisfy the Unforeseeable Emergency (plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution) after taking into account the

 

21



--------------------------------------------------------------------------------

extent to which the Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

6.08 Valuation:

 

In determining the amount of any individual distribution pursuant to this
Article, the Participant’s Deferral Subaccount shall continue to be credited
with earnings and gains (and debited for expenses and losses) as specified in
Article V until the Distribution Valuation Date that is used in determining the
amount of the distribution under this Article. If a particular Section in this
Article does not specify a Distribution Valuation Date to be used in calculating
the distribution, the Participant’s Deferral Subaccount shall continue to be
credited with earnings and gains (and debited for expenses and losses) as
specified in Article V until the Distribution Valuation Date that is on or
before such distribution. In determining the value of a Participant’s remaining
Deferral Subaccount following an installment distribution from the Deferral
Subaccount (or a partial distribution under Section 6.07 relating to a
distribution on account of an Unforeseeable Emergency), such distribution shall
reduce the value of the Participant’s Deferral Subaccount as of the close of the
Distribution Valuation Date that is on or before the payment date for such
installment (or partial distribution). The amount to be distributed in
connection with any installment payment shall be determined by dividing the
value of a Participant’s Deferral Subaccount as of such Distribution Valuation
Date (determined before reduction of the Deferral Subaccount as of such
Distribution Valuation Date in accordance with the preceding sentence) by the
remaining number of installments to be paid with respect to the Deferral
Subaccount.

 

6.09 Impact of Section 16 of the Act on Distributions:

 

The provisions of Section 7.06 shall apply in determining whether a
Participant’s distribution shall be delayed beyond the date applicable under the
preceding provisions of this Article VI.

 

22



--------------------------------------------------------------------------------

ARTICLE VII – PLAN ADMINISTRATION

 

7.01 Plan Administrator:

 

The Plan Administrator is responsible for the administration of the Plan. The
Plan Administrator has the authority to name one or more delegates to carry out
certain responsibilities hereunder, as specified in the definition of Plan
Administrator. To the extent not already set forth in the Plan, any such
delegation shall state the scope of responsibilities being delegated and is
subject to Section 7.06 below.

 

7.02 Action:

 

Action by the Plan Administrator may be taken in accordance with procedures that
the Plan Administrator adopts from time to time or that the Company’s Law
Department determines are legally permissible.

 

7.03 Powers of the Plan Administrator:

 

The Plan Administrator shall administer and manage the Plan and shall have (and
shall be permitted to delegate) all powers necessary to accomplish that purpose,
including the following:

 

(a) To exercise its discretionary authority to construe, interpret, and
administer this Plan;

 

(b) To exercise its discretionary authority to make all decisions regarding
eligibility, participation and deferrals, to make allocations and determinations
required by this Plan, and to maintain records regarding Participants’ Accounts;

 

(c) To compute and certify to the Company the amount and kinds of payments to
Participants or their Beneficiaries, and to determine the time and manner in
which such payments are to be paid;

 

(d) To authorize all disbursements by the Company pursuant to this Plan;

 

(e) To maintain (or cause to be maintained) all the necessary records for
administration of this Plan;

 

(f) To make and publish such rules for the regulation of this Plan as are not
inconsistent with the terms hereof;

 

(g) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;

 

23



--------------------------------------------------------------------------------

(h) To change the phantom investment under Article V;

 

(i) To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan; and

 

(j) Notwithstanding any other provision of this Plan except Section 7.07
(relating to compliance with Section 409A), the Plan Administrator or the
Recordkeeper may take any action the Plan Administrator determines is necessary
to assure compliance with any policy of the Company respecting insider trading
as may be in effect from time to time. Such actions may include altering the
distribution date of Deferral Subaccounts. Any such actions shall alter the
normal operation of the Plan to the minimum extent necessary.

 

The Plan Administrator has the exclusive and discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits,
to determine the amount and manner of payment of such benefits and to make any
determinations that are contemplated by (or permissible under) the terms of this
Plan, and its decisions on such matters will be final and conclusive on all
parties. Any such decision or determination shall be made in the absolute and
unrestricted discretion of the Plan Administrator, even if (1) such discretion
is not expressly granted by the Plan provisions in question, or (2) a
determination is not expressly called for by the Plan provisions in question,
and even though other Plan provisions expressly grant discretion or call for a
determination. As a result, benefits under this Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them. In the event of a review by a court, arbitrator or any other tribunal, any
exercise of the Plan Administrator’s discretionary authority shall not be
disturbed unless it is clearly shown to be arbitrary and capricious.

 

7.04 Compensation, Indemnity and Liability:

 

The Plan Administrator will serve without bond and without compensation for
services hereunder. All expenses of the Plan and the Plan Administrator will be
paid by the Company. To the extent deemed appropriate by the Plan Administrator,
any such expense may be charged against specific Participant Accounts, thereby
reducing the obligation of the Company. No member of the Board of Directors (who
serves as the Plan Administrator), and no individual acting as the delegate of
the Board of Directors, shall be liable for any act or omission of any other
member or individual, nor for any act or omission on his or her own part,
excepting his or her own willful misconduct. The Company will indemnify and hold
harmless each member of the Board of Directors and any employee of the Company
(or a Company affiliate, if recognized as an affiliate for this purpose by the
Plan Administrator) acting as the delegate of the Board of Directors against any
and all expenses and liabilities, including reasonable legal fees and expenses,
arising in connection with this Plan out of his or her membership on the Board
of Directors (or his or her serving as the delegate of the Board of Directors),
excepting only expenses and liabilities arising out of his or her own willful
misconduct or bad faith.

 

24



--------------------------------------------------------------------------------

7.05 Taxes:

 

If the whole or any part of any Participant’s Account becomes liable for the
payment of any estate, inheritance, income, employment, or other tax which the
Company may be required to pay or withhold, the Company will have the full power
and authority to withhold and pay such tax out of any moneys or other property
in its hand for the account of the Participant. To the extent practicable, the
Company will provide the Participant notice of such withholding. Prior to making
any payment, the Company may require such releases or other documents from any
lawful taxing authority as it shall deem necessary. In addition, pursuant to
Section 409A amounts deferred under this Plan shall be reported to the Internal
Revenue Service as provided by Section 409A. Also, any amounts that become
taxable hereunder shall be reported as taxable compensation to the Participant
as provided by Section 409A.

 

7.06 Section 16 Compliance:

 

(a) In General. This Plan is intended to be a formula plan for purposes of
Section 16 of the Act. Accordingly, in the case of a deferral or other action
under the Plan that constitutes a transaction that could be covered by Rule
16b-3(d) or (e), if it were approved by the Company’s Board or Compensation
Committee (“Board Approval”), it is intended that the Plan shall be administered
by delegates of the Board, in the case of a Participant who is subject to
Section 16 of the Act, in a manner that will permit the Board Approval of the
Plan to avoid any additional Board Approval of specific transactions to the
maximum possible extent.

 

(b) Approval of Distributions: This Subsection shall govern the distribution of
a deferral that (i) was the subject of a Second Look Election, and (ii) is made
to a Participant who is subject to Section 16 of the Act at the time the
interest in the Phantom PepsiCo Common Stock Fund would be liquidated in
connection with the distribution (“Covered Distributions”). In the case of a
Covered Distribution, if the liquidation of the Participant’s interest in the
Phantom PepsiCo Common Stock Fund in connection with the distribution has not
received Board Approval by the time the distribution would be made if it were
not a Covered Distribution, then the actual distribution to the Participant
shall be delayed until a date that is as soon as practicable after the earlier
of:

 

(1) Board Approval of the liquidation of the Participant’s interest in the
Phantom PepsiCo Common Stock Fund in connection with the distribution, or

 

(2) The date the distribution is no longer a Covered Distribution, i.e., when
the Participant is no longer subject to Section 16 of the Act.

 

7.07 Conformance with Section 409A:

 

At all times during each Plan Year, this Plan shall be operated (i) in
accordance with the requirements of Section 409A, and (ii) to preserve the
status of deferrals under the Pre-

 

25



--------------------------------------------------------------------------------

409A Program as being exempt from Section 409A, i.e., to preserve the
grandfathered status of the Pre-409A Program. Any action that may be taken (and,
to the extent possible, any action actually taken) by the Plan Administrator,
the Recordkeeper or the Company shall not be taken (or shall be void and without
effect), if such action violates the requirements of Section 409A or if such
action would adversely affect the grandfather of the Pre-409A Program. If the
failure to take an action under the Plan would violate Section 409A, then to the
extent it is possible thereby to avoid a violation of section 409A, the rights
and effects under the Plan shall be altered to avoid such violation. A
corresponding rule shall apply with respect to a failure to take an action that
would adversely affect the grandfather of the Pre-409A Program. Any provision in
this Plan document that is determined to violate the requirements of
Section 409A or to adversely affect the grandfather of the Pre-409A Program
shall be void and without effect. In addition, any provision that is required to
appear in this Plan document to satisfy the requirements of Section 409A, but
that is not expressly set forth, shall be deemed to be set forth herein, and the
Plan shall be administered in all respects as if such provision were expressly
set forth. A corresponding rule shall apply with respect to a provision that is
required to preserve the grandfather of the Pre-409A Program. In all cases, the
provisions of this Section shall apply notwithstanding any contrary provision of
the Plan that is not contained in this Section.

 

26



--------------------------------------------------------------------------------

ARTICLE VIII – CLAIMS PROCEDURE

 

8.01 Claims for Benefits:

 

If a Participant, Beneficiary or other person (hereafter, “Claimant”) does not
receive timely payment of any benefits which he or she believes are due and
payable under the Plan, he or she may make a claim for benefits to the Plan
Administrator. The claim for benefits must be in writing and addressed to the
Plan Administrator. If the claim for benefits is denied, the Plan Administrator
will notify the Claimant within 90 days after the Plan Administrator initially
received the benefit claim. However, if special circumstances require an
extension of time for processing the claim, the Plan Administrator will furnish
notice of the extension to the Claimant prior to the termination of the initial
90-day period and such extension may not exceed one additional, consecutive
90-day period. Any notice of a denial of benefits shall advise the Claimant of
the basis for the denial, any additional material or information necessary for
the Claimant to perfect his or her claim, and the steps which the Claimant must
take to appeal his or her claim for benefits.

 

8.02 Appeals of Denied Claims:

 

Each Claimant whose claim for benefits has been denied may file a written appeal
for a review of his or her claim by the Plan Administrator. The request for
review must be filed by the Claimant within 60 days after he or she received the
notice denying his or her claim. The decision of the Plan Administrator will be
communicated to the Claimant within 60 days after receipt of a request for
appeal. The notice shall set forth the basis for the Plan Administrator’s
decision. If special circumstances require an extension of time for processing
the appeal, the Plan Administrator will furnish notice of the extension to the
Claimant prior to the termination of the initial 60-day period and such
extension may not exceed one additional, consecutive 60-day period. In no event
shall the Plan Administrator’s decision be rendered later than 120 days after
receipt of a request for appeal.

 

8.03 Special Claims Procedures for Disability Determinations:

 

Notwithstanding Sections 8.01 and 8.02 to the contrary, if the claim or appeal
of the Claimant relates to Disability benefits, such claim or appeal shall be
processed pursuant to the applicable provisions of Department of Labor
Regulation Section 2560.503-1 relating to Disability benefits, including
Sections 2560.503-1(d), 2560.503-1(f)(3), 2560.503-1(h)(4) and 2560.503-1(i)(3).

 

27



--------------------------------------------------------------------------------

ARTICLE IX – AMENDMENT AND TERMINATION

 

9.01 Amendment of Plan:

 

The Compensation Committee of the Board of Directors of the Company has the
right in its sole discretion to amend this Plan in whole or in part at any time
and in any manner, including the manner of making deferral elections, the terms
on which distributions are made, and the form and timing of distributions.
However, except for mere clarifying amendments necessary to avoid an
inappropriate windfall, no Plan amendment shall reduce the amount credited to
the Account of any Participant as of the date such amendment is adopted. Any
amendment shall be in writing and adopted by the Committee. All Participants and
Beneficiaries shall be bound by such amendment. Any amendments made to the Plan
shall be subject to any restrictions on amendment that are applicable to ensure
continued compliance under Section 409A.

 

9.02 Termination of Plan:

 

(a) The Company expects to continue this Plan, but does not obligate itself to
do so. The Company, acting by the Compensation Committee of the Board of
Directors, or through its entire Board of Directors, reserves the right to
discontinue and terminate the Plan at any time, in whole or in part, for any
reason (including a change, or an impending change, in the tax laws of the
United States or any State). Termination of the Plan will be binding on all
Participants (and a partial termination shall be binding upon all affected
Participants) and their Beneficiaries, but in no event may such termination
reduce the amounts credited at that time to any Participant’s Account. If this
Plan is terminated (in whole or in part), the termination resolution shall
provide for how amounts theretofore credited to affected Participants’ Accounts
will be distributed.

 

(b) This Section is subject to the same restrictions related to compliance with
Section 409A that apply to Section 9.01. In accordance with these restrictions,
the Company intends to have the maximum discretionary authority to terminate the
Plan and make distributions in connection with a Change in Control (as defined
in Section 409A), and the maximum flexibility with respect to how and to what
extent to carry this out following a Change in Control (as defined in
Section 409A) as is permissible under Section 409A. The previous sentence
contains the exclusive terms under which a distribution may be made in
connection with any change in control with respect to deferrals made under this
409A Program. No distributions shall be made under this 409A Program for any
change in control unless the distribution satisfies the provisions of a Change
in Control (as defined in Section 409A), and no distributions shall be made
under this 409A Program with respect to a “Non-Qualifying Change in Control.”

 

28



--------------------------------------------------------------------------------

(c) For purposes of this Section, a “Non-Qualifying Change in Control” shall
include any of the following –

 

(1) A change in the ownership or effective control of the Company,

 

(2) A change in the ownership of a substantial portion of the assets of the
Company,

 

(3) Company shareholders approve a merger or consolidation of the Company with
another entity and the Company is not the surviving entity, or if after such
transaction, the other entity owns, directly or indirectly, 50% or more of the
outstanding voting securities of the Company,

 

(4) Company shareholders approve a plan of complete liquidation of the Company
or the sale or disposition of all or substantially all of the Company’s assets,
and

 

(5) Any other event, circumstance, offer or proposal occurs or is made which is
intended to effect a change in the control of the Company and which results in
the occurrence of one or more of the events listed in Paragraphs (1) through
(4) above.

 

29



--------------------------------------------------------------------------------

ARTICLE X – MISCELLANEOUS

 

10.01 Limitation on Participant’s Rights:

 

Participation in this Plan does not give any Participant the right to be
retained in the service of the Company. The Company reserves the right to
terminate the service of any Participant without any liability for any claim
against the Company under this Plan, except for a claim for payment of deferrals
as provided herein.

 

10.02 Unfunded Obligation of the Company:

 

The benefits provided by this Plan are unfunded. All amounts payable under this
Plan to Participants are paid from the general assets of the Company. Nothing
contained in this Plan requires the Company to set aside or hold in trust any
amounts or assets for the purpose of paying benefits to Participants. Neither a
Participant, Beneficiary, nor any other person shall have any property interest,
legal or equitable, in any specific Company asset. This Plan creates only a
contractual obligation on the part of the Company, and the Participant has the
status of a general unsecured creditor of the Company with respect to amounts of
compensation deferred hereunder. Such a Participant shall not have any
preference or priority over, the rights of any other unsecured general creditor
of the Company. No other Company affiliate guarantees or shares such obligation,
and no other Company affiliate shall have any liability to the Participant or
his or her Beneficiary.

 

10.03 Other Plans:

 

This Plan shall not affect the right of any Eligible Director or Participant to
participate in and receive benefits under and in accordance with the provisions
of any other Director compensation plans which are now or hereafter maintained
by the Company, unless the terms of such other plan or plans specifically
provide otherwise or it would cause such other plan to violate a requirement for
tax favored treatment.

 

10.04 Receipt or Release:

 

Any payment to a Participant in accordance with the provisions of this Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Plan Administrator, the Recordkeeper and the Company, and the Plan Administrator
may require such Participant, as a condition precedent to such payment, to
execute a receipt and release to such effect.

 

10.05 Governing Law:

 

This Plan shall be construed, administered, and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the State of North Carolina. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

 

30



--------------------------------------------------------------------------------

10.06 Gender, Tense and Examples:

 

In this Plan, whenever the context so indicates, the singular or plural number
and the masculine, feminine, or neuter gender shall be deemed to include the
other. Whenever an example is provided or the text uses the term “including”
followed by a specific item or items, or there is a passage having a similar
effect, such passage of the Plan shall be construed as if the phrase “without
limitation” followed such example or term (or otherwise applied to such passage
in a manner that avoids limitation on its breadth of application).

 

10.07 Successors and Assigns; Nonalienation of Benefits:

 

This Plan inures to the benefit of and is binding upon the parties hereto and
their successors, heirs and assigns; provided, however, that the amounts
credited to the Account of a Participant are not (except as provided in
Section 7.05) subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to any benefits payable hereunder, including, without limitation, any
assignment or alienation in connection with a separation, divorce, child support
or similar arrangement, will be null and void and not binding on the Plan or the
Company. Notwithstanding the foregoing, the Plan Administrator reserves the
right to make payments in accordance with a divorce decree, judgment or other
court order as and when cash payments are made in accordance with the terms of
this Plan from the Deferral Subaccount of a Participant. Any such payment shall
be charged against and reduce the Participant’s Account.

 

10.08 Facility of Payment:

 

Whenever, in the Plan Administrator’s opinion, a Participant or Beneficiary
entitled to receive any payment hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Plan Administrator may direct the Company to make payments to such
person or to the legal representative of such person for his or her benefit, or
to apply the payment for the benefit of such person in such manner as the Plan
Administrator considers advisable. Any payment in accordance with the provisions
of this Section shall be a complete discharge of any liability for the making of
such payment to the Participant or Beneficiary under the Plan.

 

31



--------------------------------------------------------------------------------

ARTICLE XI – AUTHENTICATION

 

This 409A Program has been authorized, adopted and approved to be effective as
stated herein by the Company’s Board of Directors at its duly authorized meeting
held on November 18, 2005.

 

32



--------------------------------------------------------------------------------

APPENDIX

 

This Appendix modifies particular terms of the Plan as it may apply to certain
groups and situations. Except as specifically modified in this Appendix, the
foregoing main provisions of the Plan shall fully apply in determining the
rights and benefits of Participants. In the event of a conflict between this
Appendix and the foregoing main provisions of the Plan, the Appendix shall
govern.

 

Pursuant to Q&A-20(a) of IRS Notice 2005-1, each Eligible Director shall have
the right to cancel his or her election to defer Director Compensation for the
2004-2005 Board Year. Such election to cancel must be filed with the Plan
Administrator prior to the end of the 2004-2005 Board Year and must follow any
other procedures and timing requirements established by the Plan Administrator
for this purpose (such procedures and timing requirements to be consistent with
the requirements of Q&A-20(a)). Any Eligible Director who makes an election to
cancel such deferral election shall have the Director Compensation related to
such deferral election paid to him or her (plus any applicable earnings or minus
any applicable losses) from his or her Account by December 31, 2005 and such
amount shall be reported as taxable income to the Eligible Director for the 2005
calendar year.

 

33